                                                                                          FILED
                                                                                 2020 Jan-15 PM 02:05
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CHELSON D’ANGELO GOODWIN,                 )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:17-cv-2105-MHH-JHE
                                          )
CPL. MISTY KELLY, et al.,                 )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on December 20, 2019, recommending

that the Court grant defendant Morgan County’s motion to dismiss, grant summary

judgment in favor of defendants Cpl. Misty Kelly, Officer Jason Haggard, Sheriff

Ana Franklin, Officer Christopher Bumpus, and John Wright, and dismiss Mr.

Goodwin’s claims against defendant Austin Addison without prejudice. (Doc. 63).

The magistrate judge advised the parties of their right to object. (Doc. 63, pp. 18-

19). The 14-day period to object has expired, and no party has objected.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d
776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

       Having reviewed and considered the materials in the court file, including the

report and recommendation, the Court adopts the magistrate judge’s report and

accepts his recommendation. Because no genuine issues of material fact exist with

respect to Mr. Goodwin’s claims against Cpl. Misty Kelly, Officer Jason Haggard,

Sheriff Ana Franklin, Officer Christopher Bumpus, and John Wright, the Court will

enter summary judgment in favor of those defendants. (Docs. 27, 44). The Court

dismisses Mr. Goodwin’s claims against Morgan County without prejudice for

failure to state a claim. (Doc. 63, p. 11). The Court dismisses Mr. Goodwin’s claims

against defendant Austin Addison without prejudice for failure to prosecute. (Doc.

63, p. 1, n.1).

       The Court will enter a separate final judgment.

       DONE this 15th day of January, 2020.



                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         2
